Citation Nr: 1821289	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

 Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) from a December 2013 rating decision of the Milwaukee VA Pension and Management Center.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran requested a Board hearing in Washington, D.C.  The hearing was scheduled in November 2016, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.702(d) (2017). 

Although the Veteran's claim for pension is being denied in this decision because there is no evidence that he is permanently and totally disabled from non-service connected disabilities, the Veteran can satisfy the criteria for non-service-connected pension benefits when he turns 65 in August of this year.  Permanent and total disability will be presumed for a veteran who is age 65 or older.  38 U.S.C. § 1513(a) (2012); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2) (2017).   The Veteran is encouraged to apply for non-service-connected pension and aid and attendance for his spouse when he turns 65.  


FINDING OF FACT

The Veteran was not permanently and totally disabled due to nonservice-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1521, 5107 (2012); 38 C.F.R. §§ 3.3, 3.102 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letter dated in September 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA obtained all VA records and associated them with the claims file.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274 (2017), and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23 (2017).  See 38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

A claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C. § 1521; 38 C.F.R. § 3.3(a)(3).  Finally, permanent and total disability will also be presumed for a veteran who is age 65 or older.  38 U.S.C. § 1513(a) (2012); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2) (2017). 

The Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from September 1972 to May 1974.  See 38 U.S.C. § 1521(j); 38 C.F.R. §§ 3.2(f), 3.3(a)(3) (2017).  Therefore, his basic eligibility for pension turns on whether he met the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes.  

The Veteran has not contended, and the record does not show, that he was a patient in a nursing home or receiving disability benefits through the Social Security Administration during the appeal period.  See 38 U.S.C. § 1502(a)(1), (a)(2).  He is under 65 years of age but will turn 65 this August. 
The Veteran filed a claim for nonservice-connected pension in August 2013.  The Veteran explained that he was incarcerated from 2007 and 2013.  While he was incarcerated, his spouse had a severe stroke.  The Veteran reported that he cares for his spouse 24 hours of day because she is disabled.  The Veteran explained that he is unable to work because he needed to care for his spouse.  

He has received VA examinations to determine if he has any disabilities that cause him to be permanently disabled.  In the April 2014 examination, the Veteran reported pain in left knee, PTSD, insomnia, and hypertension.  The Veteran reported that he was diagnosed with PTSD while incarcerated.  VA has asked the Veteran to provide the address for the prison system in order to obtain these records, but the Veteran has not provided the address.  The April 2014 examiner explained that providing an opinion was difficult as there were no medical records to review.  Based solely on the Veteran's report, the examiner found that there would be no limitation for sedentary type work but mild limitation on physical employment due to left knee pain.  In June 2014, the Veteran received a mental disorder examination.  The examiner found no mental disorder diagnosis.  Although the Veteran reported being diagnosed with PTSD, the examiner opined that the symptoms he described are not indicative of this diagnosis.  The Veteran reported that he had been prescribed medications for his mental disorders.  The examiner explained just because the Veteran was prescribed medications for symptoms, it does not mean that the symptoms are of the intensity or frequency to warrant diagnosis of a mental disorder.   

Throughout this appeal, the Veteran has reported that he is not disabled but cannot work because he must take care of his disabled spouse.  See October 2013, January 2014 and August 2014 statements; see also November 2013 note to VA Medical Center.

Upon review of the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim for nonservice-connected pension benefits.  

While the Veteran has a left knee disorder, insomnia and possibly hypertension, the evidence does not show that he is unable to perform activities necessary to succeed in a work environment.  VA has requested that the Veteran provide any medical evidence of his permanent inability to obtain or maintain substantially gainful employment due to disability.  See September 2015 VA letter.  Although the Veteran has reported having a private physician, the Veteran has not provided information to obtain these records.

The Veteran completed his GED in the Navy.  After the military, the Veteran had many jobs including painting, construction, setting up mobile homes, horse farms, real estate and others.  He reported not staying at any job too long because he lost interest.  He reported that he last worked in 2007 at Bluegrass Dairy.  This was prior to his incarceration.  After his release from prison, he has been caring for his spouse.

The evidence is against a finding that the Veteran's medical problems would prevent him from obtaining and maintaining gainful employment.  The Veteran himself also does not report that he is unable to work due to his disabilities; instead he claims that he is unable to work because he needs to care for his spouse.

Accordingly, entitlement to nonservice-connected pension benefits is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to non-service connected pension is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


